Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/180,004 filed on 2/19/21 has a total of 33 claims pending for examination; there are 3 independent claims and 30 dependent claims, of which only claims 1-21 are examined below.
Election/Restrictions
Applicant’s election without traverse of species 1, figure 3 (claims 1-21) in the reply filed on 8/12/22 is acknowledged.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over UK Patent Application GB 2404748 A to Symbian Ltd (hereinafter Symbian) in view of US Patent Application Publication No. 20160034346 to Michael (hereinafter Michael).
With regards to claim 1, Symbian teaches a method, comprising: 
determining, based on power on of an electronic device, a location of first data in a NAND flash memory of an electronic device [abstract, pg 3 paragraphs 2-3, pg 7 paragraphs 1-4, pg 8 paragraphs 2]; 
transmitting the first data to a shadow RAM of the electronic device [abstract, pg 3 paragraphs 2-3, pg 7 paragraphs 1-4, pg 8 paragraphs 2]; and 
outputting the first data from the shadow RAM to a host device of the electronic device through an interface  when accessing the location of the first data in the NAND Flash memory [abstract, pg 3 paragraphs 2-3, pg 7 paragraphs 1-4, pg 8 paragraphs 2].
Symbian teaches all of the above but is silent as to the outputting being through a serial peripheral interface (SPI),
However, Michael teaches a NAND memory device using SPI when outputting data [Michael paragraph 23] for the benefit of the memory device being made compatible with many characteristics of other memory devices [Michael paragraph 23].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Symbian and Michael to have the output be through SPI [Michael paragraph 23] for the benefit of the memory device being made compatible with many characteristics of other memory devices [Michael paragraph 23].

With regards to claim 2, Symbian teaches the method of claim 1, wherein the first data is a bootloader code [abstract, pg 3 paragraphs 2-3, pg 7 paragraphs 1-4, pg 8 paragraphs 2].

With regards to claim 3, Symbian teaches the method of claim 1, wherein the first data in the shadow RAM can be accessed randomly [abstract, pg 3 paragraphs 2-3, pg 7 paragraphs 1-4, pg 8 paragraphs 2].

With regards to claim 4, Symbian teaches the method of claim 1, wherein the first data is an executable program executed by the host device and after a system boot of the electronic device starts, and instructions in the first data are fetched in an eXecution in Place (XiP) mode from the shadow RAM [abstract, pg 3 paragraphs 2-3, pg 7 paragraphs 1-4, pg 8 paragraphs 2].

With regards to claim 5, Symbian teaches the method of claim 4, further includes: transmitting, based on the instructions, second data from the NAND flash memory to a system memory of the electronic device; and executing the transmitted second data in the system memory [abstract, pg 3 paragraphs 2-3, pg 4 paragraph 1, pg 7 paragraphs 1-4, pg 8 paragraphs 2, pg 10 paragraph 4, pg 11 paragraph 3].

With regards to claim 12, Symbian teaches the method of claim 1, wherein determining the first data comprises: in response to the power on of an electronic device, automatically executing a flow of operations of the electronic device, wherein the operations includes reading the first data according to designated address set of the first data in the NAND flash memory [abstract, pg 3 paragraphs 2-3, pg 7 paragraphs 1-4, pg 8 paragraphs 2].

With regards to claim 18, Symbian teaches the method of claim 1, comprising data reading operations, wherein the data reading operations comprise executing data reading commands based on an address that contained in the first data and stored in the shadow RAM [abstract, pg 3 paragraphs 2-3, pg 7 paragraphs 1-4, pg 8 paragraphs 2].
Allowable Subject Matter
Claims 6-11, 13-17, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claim 6, the prior art of record alone or in combination fails to teach or fairly suggest wherein the second data is an application firmware code, in combination with the other limitations found in the claim.

With regards to claim 7, the prior art of record alone or in combination fails to teach or fairly suggest wherein the transmitting of the second data comprises: accessing a page of the NAND flash memory; reading the second data by random accessing the page of the NAND flash memory at a designated address; transmitting the second data by outputting the second data to a data cache through a page buffer of the NAND flash memory; and transmitting the second data from the data cache to system RAM, in combination with the other limitations found in the claim.

With regards to claim 8, the prior art of record alone or in combination fails to teach or fairly suggest wherein the transmitting of the first data comprises: accessing a page of the NAND flash memory; reading the first data by random accessing the page of the NAND flash memory at a designated address; transmitting the first data by outputting the first data to a data cache through a page buffer of the NAND flash memory; and transmitting the first data from the data cache to the shadow RAM, in combination with the other limitations found in the claim.

	With regards to claims 9-11, due to their direct or indirect dependence from claim 8, they are allowable for at least the same reasons.

With regards to claim 13, the prior art of record alone or in combination fails to teach or fairly suggest data reading operations, wherein the data reading operations comprise issuing dedicated commands for data reading operations on the shadow RAM and the NAND flash memory, respectively, wherein the electronic device uses a “RD” command for random access and a “PgRD” command for accessing a page of the NAND flash memory, in combination with the other limitations found in the claim.

With regards to claim 14, the prior art of record alone or in combination fails to teach or fairly suggest data reading operations, wherein the data reading operations comprise issuing a unified command for data reading operations on the shadow RAM and the NAND flash memory, and indicating whether data is valid for transmission during variable waiting periods by an indicator signal, in combination with the other limitations found in the claim.

	With regards to claims 15-17, due to their direct or indirect dependence from claim 14, they are allowable for at least the same reasons.

With regards to claim 19, the prior art of record alone or in combination fails to teach or fairly suggest data reading operations, wherein the data reading operations comprise: verifying, by a control logic of the electronic device, an input address from the host device; determining by checking a mapping table whether the input address corresponds to data reading operations in the shadow RAM or the NAND flash memory, in combination with the other limitations found in the claim.

	With regards to claim 20, due to its direct dependence from claim 19, it is allowable for at least the same reasons.

With regards to claim 21, the prior art of record alone or in combination fails to teach or fairly suggest wherein the electronic device provides a command to further map the shadow RAM to different locations other than the first data after system boots up, in combination with the other limitations found in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 20090235125 to Lai teaches NAND flash being XiP capable by using a shadowing module.
UK Patent Application No. GB 2460636 A to Nokia Corporation teaches in page 3 paragraph 3-5 NAND Flash memory being made XiP compatible by supplying a shadow RAM where code is executed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181